1    HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
2    MEGAN T. HOPKINS, CA Bar #294141
     Assistant Federal Defender
3    Office of the Federal Defender
     801 I Street, 3rd Floor
4    Sacramento, CA 95814
     Tel: 916-498-5700
5    Fax: 916-598-5710
6    Attorney for Defendant
     ALECIA TRAPPS
7
8                               IN THE UNITED STATES DISTRICT COURT
9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                          Case No. 1:18-cr-00076-NONE
12
                          Plaintiff,                     STIPULATION TO CONTINUE
13                                                       SENTENCING HEARING; ORDER
         vs.
14                                                       Date: September 17, 2021
                                                         Time: 8:30 a.m.
15                                                       Judge: Honorable Dale A. Drozd
      ALECIA TRAPPS et al,
16
                          Defendant.
17
18
               IT IS HEREBY STIPULATED by and between the parties through their respective
19
     counsel, Assistant United States Attorney, Melanie Alsworth, counsel for the plaintiff, and
20
     Assistant Federal Defender, Megan T. Hopkins, counsel for defendant, Alecia Trapps, that the
21
     sentencing hearing currently set for July 16, 2021, be continued to September 17, 2021 at 8:30
22
     a.m., before the Honorable Dale A. Drozd.
23
               The parties request this continuance to allow additional time for Ms. Trapps’ elderly
24
     family members, who have not yet received the COVID-19 vaccine, to complete the vaccination
25
     process and to attend an in-person hearing under safe conditions. Additionally, the defense will
26
     use the additional 60 days to complete mitigation investigation and prepare all sentencing
27
     materials for the Court.
28
1
              Additionally, the parties propose the following modified pre-sentence schedule:
2
              Formal Objections to Presentence Report: September 3, 2021
3             Replies: September 10, 2021
              Sentencing Hearing: September 17, 2021 at 8:30 a.m.
4
              The continuance and modified schedule proposed above will permit the parties sufficient
5
     time to meet all filing deadlines and adequately prepare for sentencing in this matter, and will
6
     help ensure that Ms. Trapps can have the full support of her family at the sentencing hearing
7
     without placing participants at risk during the COVID-19 pandemic.
8
9
                                                                      Respectfully submitted,
10
                                                                      PHILLIP A. TALBERT
11                                                                    Acting United States Attorney
12
     Dated: June 21, 2021                                       By:   /s/ Melanie Alsworth
13                                                                    MELANIE ALSWORTH
                                                                      LAUREL MONTOYA
14
                                                                      Assistant United States Attorneys
15                                                                    Attorneys for Plaintiff

16
                                                                      HEATHER E. WILLIAMS
17                                                                    Federal Defender

18
     Dated: June 21, 2021                                       By:   /s/ Megan T. Hopkins
19                                                                    MEGAN T. HOPKINS
                                                                      Assistant Federal Defender
20                                                                    Attorney for Defendant
                                                                      ALECIA TRAPPS
21
22
23
24
25
26
27
28


      Trapps - Stipulation to Continue Sentencing Hearing   2
1                                                           ORDER
2             The Court hereby grants the parties’ request to continue the sentencing hearing as to this
3    defendant and set the matter for sentencing on September 17, 2021 at 8:30 a.m. The presentence
4    schedule shall be adjusted as set forth above. No further continuances of the sentencing date in
5    this case will be granted absent a compelling showing of good cause.
6
     IT IS SO ORDERED.
7
8        Dated:         June 21, 2021
                                                                  UNITED STATES DISTRICT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


      Trapps - Stipulation to Continue Sentencing Hearing     3
